Order entered July 17, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00815-CV

    IN RE KEITH COLEMAN AND CEDAR CANYON RANCH & VENUE, Relators

                     Original Proceeding from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-13-00345-2

                                          ORDER
                Before Chief Justice Wright, Justice Bridges and Justice Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relators to bear the costs of this original proceeding.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE